DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a reeving change system for performing a reeving change…” in claim 1.
“A system for automated determination of the reeving configured to automatically determine the reeving configuration…” in claim 1
“a distribution system configured for displacing the distributing trolley…” in claim 2
“a system for detecting the presence of the secondary block…” in claim 2
“a monitoring/control unit… for detecting the presence of the secondary block…” in claim 2.
“a locking/unlocking mechanism… to pass from the single reeving configuration…” in claim 35.
“a system for detecting the presence of the secondary block…” in claim 35.
“a monitoring/control unit… for detecting the presence of the secondary block…” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 40 require “a first automated sequence,” and “a second automated sequence.”  It is not clear how many first/second automated sequences are required because these limitations are already set forth in (respectively) claims 30 and 39.  How many first and second automated sequences are required?
Claim 32 recites “the monitoring/control unit,” which lacks antecedent basis.
Claim 34 recites “A driving method for driving a lifting crane according to claim 22,” which is vague and ambiguous.  It is not clear if each and every limitation from claim 22 is required by claim 34, or if the claim is limited only by the method steps.  It is suggested to add a step of “providing the lifting crane of claim 22,” or similar to claim 34.
Claim 33 depends from claim 32.
Claims 35-42 depend from claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-29, 32-38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent No. 3061163 (hereinafter “Lissandre”) in view of Chinese Patent No. 109879181 (hereinafter “Alberto”).
Regarding claim 22 Lissandre teaches a lifting crane comprising: 
a jib (1); 
a lifting device (2) with double reeving configured to distribute and lift a load along the jib (1), wherein the lifting device (2) is reversibly configurable between two reeving configurations including a single reeving configuration (e.g. see figure 24) with two lifting strands and a double reeving configuration (e.g. see figure 3) with four lifting strands, the lifting device (2) comprising a reeving change system (4) for performing a reeving change between the single reeving configuration (fig. 24) and the double reeving configuration (fig. 3), and vice versa.  
Lissandre fails to teach the automated determination of the reeving as set forth in claim 22.
Alberto teaches a similar reeving change system (see figure 3) which switches from a single to a double reeving configuration.  Alberto further teaches a system (see figure 9) for automated determination of the reeving configured to automatically determine the reeving configuration between the single reeving configuration and the double reeving configuration (see paragraphs 18-32, especially paragraphs 31-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the determination system of Alberto to the change system of Lissandre in order to better alert the operator when successful change of the system has occurred.
Regarding claim 23 modified Lissandre teaches the above system, and further teaches wherein: 
the lifting device (Lissandre 2) comprises a distributing trolley (Lissandre 3) comprising a structure (Lissandre, see figure 3) suspended on the jib (Lissandre 1) and connected to a distribution system (Lissandre 8) configured for displacing the distributing trolley (Lissandre 3) along the jib (Lissandre 1) in a forward direction and a rearward direction which are opposite to each other, and a main block (Lissandre 5) suspended from the suspended structure (Lissandre, see figure 3) by a lifting cable (Lissandre 9), 
the reeving change system (Lissandre 4) comprises a secondary block (Lissandre 7) and a locking/unlocking mechanism (Lissandre figure 7; e.g. see 40/41/47/48, etc.) cooperating with the main block (Lissandre 5) and the secondary block (Lissandre 7) to pass from the single reeving configuration (Lissandre fig. 24) to the double reeving configuration (Lissandre fig. 3) or vice versa, and 
the system for automated determination (Alberto fig. 9) of the reeving comprises at least: 
a system (Alberto, LPSD) for detecting the presence of the secondary block (Lissandre 7) configured to detect a presence and/or absence of the secondary block (Lissandre 7) at a predetermined reference location occupied by the secondary block (Lissandre 7) in either of the reeving configurations; and 
a monitoring/control unit (Alberto, user controls) connected to the system (Alberto, LPSD) for detecting the presence of the secondary block (Lissandre 7) and configured to automatically determine (Alberto paragraphs 18-32, especially 31-32) the reeving configuration depending on the detection of the absence and/or presence of the secondary block (Lissandre 7) at the reference location.
Regarding claim 24 modified Lissandre teaches the above system, and further teaches wherein: the system (Alberto figure 9) for automated determination of the reeving comprises a storage module (this is inherent in an automated control such as Alberto) connected to the monitoring/control (Alberto LPSD) unit for storing at least one last reeving configuration determined by the monitoring/control unit (Alberto LPSD), and the monitoring/control unit (Alberto LPSD) is configured to automatically determine the reeving configuration also depending on the last reeving configuration stored in the storage module (i.e. the system knows the configuration before the process of Alberto paragraph 18 starts).
Regarding claim 25 modified Lissandre teaches the above system, and further teaches wherein: 
in the single reeving configuration (Lissandre fig. 24), the locking/unlocking mechanism (Lissandre figure 7; e.g. see 40/41/47/48, etc.) unlocks the secondary block (Lissandre 7) which remains positioned inside a block housing (Lissandre see figure 17) provided on the main block (Lissandre 5) such that the lifting cable (Lissandre 9) cooperates with the main block (Lissandre 5) for a two-strand lifting, and 
in the double reeving configuration (Lissandre fig. 3), the locking/unlocking mechanism (Lissandre figure 7; e.g. see 40/41/47/48, etc.) locks the secondary block (Lissandre 7) on the distributing trolley (Lissandre 3) at a location above the main block (Lissandre 5) such that the lifting cable (Lissandre 9) cooperates with both the main block (Lissandre 5) and the secondary block (Lissandre 7) for a four-strand lifting (Lissandre fig. 3).
Regarding claim 26 modified Lissandre teaches the above system, and further teaches wherein the system for detecting (Alberto fig. 9) the presence of the secondary block (Lissandre 7) is configured to detect the presence and/or absence (Alberto paragraph 12) of the secondary block (Lissandre 7) inside the block housing (Lissandre figure 17) occupied by the secondary block (Lissandre 7) in the single reeving configuration (Lissandre figure 24) and/or at the location above the main block (Lissandre 5) occupied by the secondary block (Lissandre 7) in the double reeving configuration (Lissandre figure 3).
Regarding claim 27 modified Lissandre teaches the above system, and further teaches wherein: 
the reeving change system (Lissandre 4) comprises (is) a remaining trolley comprising a frame (Lissandre 44) suspended on the jib (Lissandre 1) and supporting the secondary block (Lissandre 7), wherein: 
in the double reeving configuration (Lissandre fig. 3), the locking/unlocking mechanism (Lissandre figure 7; e.g. see 40/41/47/48, etc.) locks together the distributing trolley (Lissandre 3) and the remaining trolley (Lissandre 4) which are assembled and displaceable in association along the jib (Lissandre 1), and the secondary block (Lissandre 7) is suspended on the remaining trolley (Lissandre 4) at the location above the main block (Lissandre 5), and 
in the single reeving configuration (Lissandre fig. 24), the locking/unlocking mechanism (Lissandre figure 7; e.g. see 40/41/47/48, etc.) unlocks the remaining trolley (Lissandre 4), such that the distributing trolley (Lissandre 3) and the remaining trolley (Lissandre 4) are disassembled (i.e. not together), the secondary block (Lissandre 7) is housed inside the block housing (Lissandre fig. 17/19/24) provided on the main block (Lissandre 5) and the distributing trolley (Lissandre 3) is displaceable on its own while the remaining trolley (Lissandre 4) is statically positioned (Lissandre lines 560-563 of translation) with the secondary block (Lissandre 7) at a storage location (at 5), and the system for detecting (Alberto fig. 9) the presence of the secondary block (Lissandre 7) is configured to detect a presence and/or absence of the remaining trolley (Lissandre 4) at the storage location (i.e. the trolley is only present when adding/removing Lissandre 7 from 5).
Regarding claim 28 modified Lissandre teaches the above system, and further teaches wherein the reeving change system (Lissandre 4) passes the lifting device (Lissandre 2) from the single reeving configuration (Lissandre fig. 24) to the double reeving configuration (Lissandre fig. 3), and vice versa, by displacing the distributing trolley (Lissandre 3) with the main block (Lissandre 5) thereof, and 
a first automated (as per Alberto) sequence (i.e. sequence of Lissandre) passing the lifting device (Lissandre 2) from the single reeving configuration (Lissandre fig. 24) to the double reeving configuration (Lissandre fig. 3), and vice versa; and 
a second automated (as per Alberto) sequence (i.e. sequence of Lissandre) passing the lifting device (Lissandre 2) from the double reeving configuration (Lissandre fig. 3) to the single reeving configuration (Lissandre fig. 24), depending on the reeving configuration which is automatically determined by the monitoring/control unit (Alberto LPSD).
Lissandre switches between the reeving configurations by actuating the distributing trolley, but does not specifically teach a monitoring/control unit connected to the distribution system to drive the displacement of the distributing trolley.  Thus the difference between Lissandre and claim 28 is merely the automating of the trolley, which is an obvious variation (see MPEP 2144.III) in view of Alberto, which teaches that an automatic system allows for convenient operation (Alberto paragraph 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate the trolley movement of Lissandre in order to provide a convenient operation when switching between reeving configurations (Alberto paragraph 7). 
Regarding claim 29 modified Lissandre teaches the above system, and further teaches wherein the monitoring/control unit (Alberto LPSD) is configured to enable: 
the first automated sequence (as above) at least on condition that the monitoring/control unit (Alberto LPSD) has determined that the lifting device (Lassandre) is in single reeving configuration (see Alberto paragraph 20); and 
the second automated sequence (as above) at least on condition that the monitoring/control unit (Alberto LPSD) has determined that the lifting device is in double reeving configuration (i.e. because Lissandre, 4, is stationary when in the double-reeving configuration.  See Lissandre lines 560-563 of translation).
Regarding claim 34 modified Lissandre teaches the above system, and further teaches a driving method for driving the lifting crane as set forth above, comprising the steps of:
performing a reeving change (as per Lissandre) between the single reeving configuration (Lissandre fig. 24) and the double reeving configuration (Lissandre fig. 3), or vice versa; and 
automatically determining (as per Alberto) the reeving configuration between the single reeving configuration (Lissandre fig. 24) and the double reeving configuration (Lissandre fig. 3).
Regarding claim 35 modified Lissandre teaches the above method, and further teaches wherein: 
the lifting device (Lissandre 2) comprises a distributing trolley (Lissandre 3) comprising a structure (Lissandre fig. 3) suspended on the jib (Lissandre 1) and connected to a distribution system (Lissandre 8) configured for displacing the distributing trolley (Lissandre 3)  along the jib (Lissandre 1) in a forward direction and a rearward direction which are opposite to each other, and a main block (Lissandre 5)  suspended from the suspended structure (Lissandre fig. 3)  by a lifting cable (Lissandre 1); 
the reeving change system (Lissandre 4) comprises a secondary block  (Lissandre 7) and a locking/unlocking mechanism (Lissandre figure 7; e.g. see 40/41/47/48, etc.) cooperating with the main block and the secondary block  (Lissandre 7) to pass from the single reeving (Lissandre fig. 24) configuration to the double reeving configuration (Lissandre fig. 3) or vice versa; and 
the system for automated determination (Alberto fig. 9) of the reeving comprises at least: 
a system for detecting (Alberto fig. 9) the presence of the secondary block  (Lissandre 7) configured to detect a presence and/or absence of the secondary block (Lissandre 7) at a predetermined reference location occupied by the secondary block  (Lissandre 7) in either of the reeving configurations (Lissandre fig.3/ fig.24); and 
a monitoring/control unit (Alberto LPSD) connected to the system for detecting (Alberto fig. 9) the presence of the secondary block  (Lissandre 7) and configured to automatically determine (as per Alberto) the reeving configuration depending on the detection of the absence and/or presence of the secondary block  (Lissandre 7) at the reference location, 
wherein the driving method further comprises the steps of: 
detecting a presence and/or absence of the secondary block  (Lissandre 7) at a predetermined reference location (as per Alberto figure 9) occupied by the secondary block  (Lissandre 7) in either of the reeving configurations (Lissandre figs. 3 and 24); and 
automatically (as per Alberto) determining the reeving configuration (Lissandre figs. 3 and 24) depending on the detection of the absence and/or presence of the secondary block  (Lissandre 7) at the reference location (as per Alberto).
Regarding claim 36 modified Lissandre teaches the above method, and further teaches a step of storing (this is inherent in an automated control such as Alberto) at least one last automatically determined reeving configuration, and wherein the configuration (Lissandre figs. 3 and 24) of the lifting device (Lissandre 2) is automatically determined (as per Alberto) also depending on the last stored reeving configuration (i.e. the system knows the configuration before the process of Alberto paragraph 18 starts).
Regarding claim 37 modified Lissandre teaches the above method, and further teaches comprising a step of driving the displacement of the distributing trolley according to: 
a first automated (as per Alberto) sequence (i.e. sequence of Lissandre) passing the lifting device (Lissandre 2) from the single reeving configuration (Lissandre fig. 24) to the double reeving configuration (Lissandre fig. 3), and vice versa; and 
a second automated (as per Alberto) sequence (i.e. sequence of Lissandre) passing the lifting device (Lissandre 2) from the double reeving configuration (Lissandre fig. 3) to the single reeving configuration (Lissandre fig. 24), 
depending on the reeving configuration which is automatically determined by the monitoring/control unit (Alberto LPSD).
Regarding claim 38 modified Lissandre teaches the above method, and further teaches comprising the step (as per Alberto) of enabling: 
the first automated (as per Alberto) sequence (i.e. sequence of Lissandre) at least on condition that it is automatically determined (by Alberto LPSD) that the lifting device (Lissandre 2) is in single reeving configuration (Lissandre fig. 24)  (see Alberto paragraph 20), and 
the second automated (as per Alberto) sequence (i.e. sequence of Lissandre) at least on condition that it is automatically determined (by Alberto LPSD) that the lifting device (Lissandre 2) is in double reeving configuration (Lissandre fig. 3)  (i.e. Alberto would not perform this step if LPSD detected the pulley; see Alberto paragraphs 25-32).

Regarding claims 32-33 and 41-42 modified Lissandre teaches the above system.  Lissandre fails to teach the sensor and load comparison set forth in claims 32/41 and 33/42.  Official Notice is given that overload preventers (which measure line tension, calculate load weight, and compare this to theoretical load limits) are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a load limiter to Lissandre in order to prevent tipping and/or cable breakage in Lissandre. 

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31 and 39-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by either of claim 30 or 39.  Specifically, these claims require a lifting winch provided with a lifting drum cooperating with the lifting cable to displace the load upward and downward, the lifting winch equipped with an unwinding sensor for measuring an unwound length of the lifting cable, wherein the monitoring/control unit is configured to compare the unwound lengths of the lifting cable at the beginning of a first automated sequence and at the beginning of a second automated sequence which follows or precedes the first automated sequence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/Examiner, Art Unit 3654                                   

/SANG K KIM/Primary Examiner, Art Unit 3654